             Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 1 of 11


                                                                                         QR\G\NAL
Approved :
                     ANDEN CHOW
                     Assistant United States Attorney

Before :             THE HONORABLE BARBARA MOSES
                     United States Magistrate Judge
                     Southern District of New York
 -   -   -   -   -    -   -   -   -   -    -   -   -   -   -   -   -   -   X
                                                                                20 MAG 7699
                                                                               SEALED COMPLAINT
 UNITED STATES OF AMERICA
                                                                               Violations of
                 - v. -                                                        18 u.s.c. §§ 1344 & 1956

 FLOR ALEJANDRA CAICEDO ,
                                                                               COUNTY OF OFFENSE:
                                          Defendant.                           NEW YORK


 -   -   -   -   -    -   -   -   -   -    -   -   -   -   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss .:

            MICHAEL RYAN, being duly sworn, deposes and says that
he is a Special Agent with Federal Bureau of Investigation
(" FBI") , and charges as follows:

                                                COUNT ONE
                                      (Money Laundering Conspiracy)

          1.   From at least in or about 2017, through in or
about 2019, in the Southern District of New York and elsewhere ,
FLOR ALEJANDRA CAICEDO , the defendant , and others known and
unknown, willfully and knowingly did combine,                                       conspire,
confederate , and agree together and with each other to engage in
money laundering offenses , in violation of Title 18, United
States Code , Section 1956 .

           2.   It was a part and an object of the conspiracy
that FLOR ALEJANDRA CAICEDO , the defendant, and others known and
unknown , knowing that the property involved in certain financial
transactions represented the proceeds of some form of unlawful
activity , conducted and attempted to conduct such financial
transactions, which in fact involved the proceeds of specified
unlawful activity , to wit, wire fraud , in violation of Title 18,
United States Code , Section 1343 , knowing that the transaction
was designed in whole and in part to conceal and disguise the
       Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 2 of 11



nature , the location , the source , the ownership , and the control
of the proceeds of specified unlawf u l activity, in violation of
Title 18 , United States Code , Section 1956 (a ) ( 1 ) (B) (i ) .

         (Title 18 , United States Code , Sections 1956 (h) . )

                               COUNT TWO
                           (Money Laundering )

           3.   From at least in or about 2017 up to and
including in or about 2019 , in the Southern District of New York
and elsewhere , FLOR ALEJANDRA CAICEDO , the defendant, knowing
that the property involved in certain financial transactions
represented the proceeds of some form of unlawful activity,
conducted and attempted to conduct such financial transactions,
which in fact involved the proceeds of specified unlawful
activity , to wit, wire fraud, in violation of Title 18, United
States Code, Section 1343 , knowing that the transaction was
designed in whole and in part to conceal and disguise the
nature , the location , the source , the ownership, and the control
of the proceeds of specified unlawful activity .

   (Title 18, United States Code, Section 1956(a ) (1 ) (B) ( i)& 2 . )

                              COUNT THREE
                              (Bank Fraud )

           4.   From at least in or about 2017, up to and
including 2019 present , in the Southern District of New York and
elsewhere , FLOR ALEJANDRA CAICEDO , the defendant, did knowingly
execute a scheme and artifice to obtain moneys , funds, credits,
assets , securities , and other property owned by, and under the
custody and control of , a financial institution insured by the
Federal Deposit Insurance Corporation, by means of material
false and fraudulent pretenses, representations, and promises,
to wit , CAICEDO used fraudulent identification information to
open multiple bank accounts and access the funds in those
accounts .

          (Title 18, United States Code, Section 1344(2 ))

      The bases for my knowledge and for the foregoing charges
are , in part , as follows :

          5.   I am a Special Agent with FBI and I have been
personally involved in the investigation of this matter . This
affidavit is based upon my investigation , my conversations with

                                    2
       Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 3 of 11



witnesses and other law enforcement agents , my review of reports
prepared by other law enforcement agents , and my review of bank
records and websites.     Because this affidavit is being submitted
f or the l i mited purpose of establishing probable cause , it does
not include all the facts that I have learned during the course
of my investigation . Where the contents of documents and the
actions , statements and conversations of others are reported
herein , they are reported in substance and in part , except where
otherw i se indica ted .

                                 Ove r view

          6.   From my participation in this investigation, I
know that since at least 2017, groups of individuals operating
in the United States and foreign countries have been engaged in
a scheme to defraud individuals and businesses using business e -
mail compromises, among other methods .

          7.   From conversations with victims of the scheme and
from reviewing records provided by victims , various banks, and
the law enforcement reports, I have learned that scheme
typically operates as follows:

        a. First , the conspirators learn , often through a
           compromised e - mail account , that an individual or
           business is about to engage in a legitimate wire
           transaction .

        b . Next , the conspirators typically impersonate the
            counterparty and trick the victim individual or
            business into wiring the money into bank accounts
            under the control of the conspirators instead of to
            the intended payee .

        c . Then ,   shortly after receiving the victims'    wires,   the
           conspirators withdraw the fraudulent proceeds from the
           bank accounts , and send it among various other bank
           accounts to hide the origin of the funds.

       FLOR ALEJANDRA CAICEDO ' s Participation in the Scheme

           8.   From my review of bank records , bank surveillance
footage , law enforcement records, and reports filed by victims,
I have learned the following , in substance and in part:




                                     3
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 4 of 11



      Suntrust and Chase Best Janitor Accounts

a. On or about February 27, 2017, a new bank account was
   opened in Georgia at Suntrust Bank under the name "The
   Best Janitor Cleaning Services LLC" (the "Suntrust
   Best Janitor Account").  The signor of the account was
   "Flor A Caicedo" and the address 3605 Tree Summit
   Parkway, Duluth, Georgia was associated with the
   account. A Georgia driver's license bearing the
   number 058624820 was used to open the account.

b. Based on records maintained by the Georgia Department
   of Driver Services, I have confirmed that a driver's
   license bearing number 058624820 (the "Caicedo
   License" ) was issued to FLOR ALEJANDRA CAICEDO, the
   defendant.

c. On or about May 3, 2017, an institution of higher
   learning ("Victim-1") reported that through a business
   e-mail compromise, Victim-1 had been fraudulently
   instructed to wire $1,975,213.93 to the Suntrust Best
   Janitor Account instead of its intended recipient, a
   construction company.

d. Bank records show that after the Suntrust Best Janitor
   Account received the $1,975,213.93 from Victim-1 on
   April 27, 2017, portions of it were immediately
   transferred out via a series of withdrawals.   For
   example, between April 27, 2017, and May 3, 2 017,
   there were 36 outgoing checks ranging from $2,550 to
   $195,000, as well as numerous smaller outgoing wires,
   checks, cash withdrawals, and commercial purchases.
   Finally, the Suntrust Best Janitor Account was closed
   on May 8, 2017, and the final $642,816.07 was seized
   to be returned to Victim-1.

e. Bank records show that among the withdrawal
   transactions was a $60,000 check that was drawn on the
   Suntrust Best Janitor Account and deposited in a bank
   account at Chase bank, also opened under the name "The
   Best Janitor Cleaning Services LLC" (the "Chase Best
   Janitor Account").  Then, on May 1, 2017, the Suntrust
   Best Janitor Account sent another $82,000 to the Chase
   Best Janitor Account.  The Chase Best Janitor Account
   was opened by "FLOR A CAICEDO."

f. On May 1, 2017, $14,500 in cash was withdrawn from the
   Chase Best Janitor Account, among other withdrawals

                             4
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 5 of 11



   that day. On May 2 , 2017, $12,000 in cash was
   withdrawn from the Chase Best Janitor Account, among
   other withdrawals that day. Because of the large
   amount of the cash transactions, Chase bank required
   verification of identity for the individual
   withdrawing the funds. Bank records show that identity
   was verified by presentation of the Caicedo License.

g. On or about December 13 and 14, 2017 , FLOR ALEJANDRA
   CAICEDO, the defendant, was interviewed twice by law
   enforcement.  During the interviews, CAICEDO admitted
   that she had opened the Suntrust Best Janitor Account.
   CAICEDO stated that her checkbook had been stolen in
   late-March or early-April of 2017.   When asked about
   the $1,975,213.93 that Victim-1 had been defrauded
   into sending to the Suntrust Best Janitor Account ,
   CAICEDO stated she had noticed when the significant
   amount of money appeared in her account.   CAICEDO
   stated she spent some of the money on cell phones,
   school fees, automobile repairs, and other
   miscellaneous expenses.   In addition, CAICEDO stated
   that she withdrew $3,500 in cash before she was
   notified by Suntrust bank that the Suntrust Best
   Janitor Account was suspended due to suspicious
   activity that was being investigated by the bank and
   the police.  CAICEDO claimed that she did not know how
   the money appeared in her account.   CAICEDO did not
   disclose the transfers of funds from the Suntrust Best
   Janitor Account to the Chase Best Janitor Account , nor
   her subsequent withdrawals from the Chase Best Janitor
   Account.

               Suntrust Melgust Account

h. on or about May 16, 2018 , a new bank account was
   opened in Georgia at Suntrust Bank under the name
   Melgust Investment LLC (the "Suntrust Melgust
   Account").  The signor of the account is "Melissa
   Guerrero" and the address "860 Cedar Brook Trl,
   Lawrenceville, GA" is associated with the account. An
   Ohio driver's license bearing the number GM647930 was
   used to open the account.

i. Based on records kept by the State of Ohio Bureau of
   Motor Vehicles , no driver 's license bearing the name
   Melissa Guerrero and the number GM647930 was ever
   issued.


                             5
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 6 of 11



 j. On July 31, 2018, a law enforcement report was
    generated detailing that a law firm located in New
    York, New York ("Victim-2" ) reported that thr o ugh a
    business e-mail compromise, Victim-2 had been
    fraudulently instructed to wire $746,535.20 o n July 5,
    2018, and $5 0 0,5 0 0.0 0 on July 9, 2018, to the Suntrust
    Melgust Account instead of its intended recipient, a
    client who had received a settlement payment in a
    personal injury action.

 k. Bank records show that after the Suntrust Melgust
    Account received the combined $1,247,035.2 0 from
    Victim-2, portions of it were immediately transferred
    out via a series of withdrawals.    For example, on July
    9, 2018, there were eight withdrawals, in the form o f
    outgoing wires and checks ranging from $7,5 00 to
    $220,000 to various ben~ficiaries, as well as 14
    smaller outgoing wires, checks, cash withdrawals and
    commercials purchases ranging from $1.25 to $743.5 0 .
    Within the next 7 days, there were eight additional
    large withdrawals ranging from $1 0 , 0 00 to $195,475 as
    well as numerous smaller outgoing wires, checks, cash
    withdrawals, and commercial purchases.

 1. Notably, other than the wire transfers from Victim- 2
    into the Suntrust Melgust Account, the only other two
    deposits into the account were (1 ) a $1 0 0 cash deposit
    on May 16, 2018, to open the account, (2 ) and a $5 00
    cash deposit on May 29, 2 018, that was immediately
    withdrawn later that same day.   Every other
    transaction during the approximately tw o -month
    lifetime of the account was a withdrawal.

 m. I have reviewed security footage from Suntrust Bank,
    which shows that on multiple occasions, the individual
    accessing the account and making the withdrawals
    appears to be FLOR ALEJANDRA CAICEDO, the defendant,
    based on a comparison with the photograph on the
    Caicedo License.

              Fifth Third Melgust Account

 n. On or about May 16, 2018, a new bank account was
    opened in Georgia at Fifth Third Bank under the name
    Melgust Investment LLC (the "Fifth Third Melgust
    Account" ) . The signor of the account is "Melissa
    Guerrero" and the address "860 Cedar Brook Trl,
    Lawrenceville, GA" is associated with the acc o unt. An

                             6
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 7 of 11



   Ohio d r iver ' s license bearing the number GM647930 was
   u s ed to open the account.

o. As r e f e r enced above , based on records kept by the
   State of Ohio Bureau of Motor Vehicles , no driver ' s
   license bearing the name Melissa Guerrero and the
   number GM647930 was ever issued .

p . On July 27 , 2018, a law enforcement report was
    generated detailing that a couple (" Victim- 3" ) located
    in Texas had reported that they were in the process of
    purchasing a residence . A business e - mail compromise
    occurred and Victim- 3 received a fraudulent
    instruction pu r portedly from the real estate agent to
    wire $196 , 765 . 25 to the Fifth Third Melgust Account ,
    which Victim-3 did .

q. Bank records show that after the Fifth Third Melgust
   Account received the money from Victim- 3 on June 27,
   2018 , portions of it were immediately transferred out
   via a series of withdrawals .      In the next two days ,
   June 28 - 29 , 2018, there were nine outgoing checks
   r anging from $6 , 000 to $50 , 000 to various
   beneficiaries and 4 smaller cash withdrawals and
   commercial purchases ranging from $36.50 to $1,001 . 78.
   By June 29, 2018 , the balance of the Fifth Third
   Melgust Account had been depleted down to $736.34.

r . Notably , other than the wire transfer from Victim- 3
    into the Fifth Third Melgust Account , the only other
    deposit into the account was a $100 cash deposit on
    May 16, 2018, to open the account.   Every other
    transaction during the approximately six - week lifetime
    of the account was a withdrawal.

s. I have reviewed security footage from Fifth Third
   bank, which shows that on multiple occasions, the
   individual accessing the account and making the
   withdrawals appears to be FLOR ALEJANDRA CAICEDO , the
   defendant , based on a comparison with the photograph
   on the Caicedo License.

                  Chase Camzek Account

t . On or about March 15, 2018 , a new bank account       was
    opened in Georgia at Chase bank under the name        Camzek
    Investments LLC (the "Chase Camzek Acco unt" ) .      The
    signor of the account is "Camila Cruz " and the       address

                             7
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 8 of 11



    "3545 Cruse Rd , ste 3 0 9-c 132, Lawrence v ille, GA" is
    associated with the account. A Georgia driver's
    license bearing the number 0 597 0 41 83 3 was used to o pen
    the account .

 u . Based on records kept by the Georgia Department of
     Driver Services, no driver's license bearing the name
     Camila Cruz and the number 0597 0 41833 was ever issued .

 v . On April 17, 2018, a law enforcement report was
     generated detailing that an individual ("Victim- 4 " )
     located in California had reported that Victim- 4 was
     in the process of purchasing real estate. A business
     e - mail compromise occurred and Victim- 4 received a
     fraudulent instruction purportedl y from the real
     estate agent to wire $130,6 8 1 . 24 to the Chase Camzek
     Account , which Victim- 4 did on April 16, 2018 .

 w. On April 23 , 2018, a law enforcement report was
    generated deta i ling that an individual ("Victim- 5" )
    located in California had reported that Victim-5 was
    in the process of purchasing real estate. A business
    e - mail compromise occurred and Victim- 5 received a
    fraudulent instruction purportedly from the real
    estate agent to wire $49, 012 . 99 to the Chase Camzek
    Account , which Victim- 5 did on April 10, 2018.

 x . Bank records show that after the Chase Camzek Accoun t
     received the money from Victim- 4 and Victim- 5,
     portions of it were immediately transferred out via a
     series of withdrawals . Between April 10, 2018 and
     April 1 8, 2018 , there were nine withdrawals , primarily
     checks and cashiers checks, ranging from $5,0 00 to
     $45 , 000 to various beneficiaries, as well as numerous
     smaller cash withdrawals, fees, and commercial
     purchases.    By April 18 , 2018, the balance of the
     Fifth Third Melgust Account had been completely
     depleted .

 y . Notably , other than the wire transfers from Victim-4
     and Victim- 5 into the Chase Camzek Account, the onl y
     other two deposits into the account were (1 ) a $6 0
     cash deposit on March 15 , 2018, to open the account,
     and (2) a $200 wire transfer deposit on April 16 ,
     2018.  Every other transaction during the
     approximately one - month lifetime of the account was a
     withdrawal .


                              8
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 9 of 11



 z. I have reviewed security footage from Chase bank,
    which shows that on multiple occasions, the individual
    accessing the account and making the withdrawals
    appears to be FLOR ALEJANDRA CAICEDO, the defendant,
    based on a comparison with the photograph on the
    Caicedo License.

               Fifth Third Camzek Account

 aa.     On or about May 15, 2018, a new bank account was
    opened in Georgia at Fifth Third bank under the name
    Camzek Investments LLC (the "Fifth Third Camzek
    Account").  The signor of the account is "Camila Cruz"
    and the address "3279 Sunrise Village Ln Apt E,
    Norcross, GA" is associated with the account. A
    Georgia driver's license bearing the number 0597041833
    was used to open the account.

 bb.     As referenced above, based on records kept by the
    Georgia Department of Driver Services, no driver's
    license bearing the name Camila Cruz and the number
    0597041833 was ever issued.

 cc.     On May 13, 2019, a law enforcement report was
    generated detailing that an individual ("Victim-6")
    located in Florida had reported that Victim-6 was in
    the process of purchasing real estate. A business e-
    mail compromise occurred and Victim-6 received a
    fraudulent instruction purporting to be from the real
    estate agent to wire $64,550.87 to the Fifth Third
    Camzek Account, which Victim-5 did on May 3, 2019.

 dd.      Bank records show that after the Fifth Third
    Camzek Account received the money from Victim-6,
    portions of it were immediately transferred out via a
    series of withdrawals. On the next business day, May
     6, 2019, there were 23 withdrawals in the form of
    outgoing wire transfers, cash withdrawals, and
    commercial purchases.

 ee.     The bank records further show that on May 3,
    2019, prior to the receipt of money from Victim-6, the
    balance of the Fifth Third Camzek Account was $47.31.
    By the end of May 6, 2019, the account was back to
    $32.40.




                             9
Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 10 of 11



                Regions Canaery Account

 ff .     On or about February 7 , 2019, a new bank account
     was opened in Georgia at Regions bank under the name
     Canaery Homes & Investments (the "Regions Canaery
    Account") .  The signor of the account is "Cynthia
     Cortez" and the address "8033 Brockman Lane,
     Nashville, TN" is associated with the account.   A
     Tennessee driver ' s license bearing the number
     086647789 was used to open the account .

 gg.     Based on records kept by State of Tennessee
    Driver Services, no driver ' s license bearing the name
    Cynthia Cortez and the number 086647789 was ever
    issued.

 hh.      On May 7, 2019 , a law enforcement report was
    generated detailing that an individual ("Victim- 7")
    located in Virginia had reported that someone had
    impersonated a friend of Victim- 7 and told Victim-7
    that Victim- 7 was eligible to receive money through an
    "Economy Aid Fund."    In order to receive the money
     from the Fund , Victim- 7 was instructed first to wire
    money to several different accounts, one of which was
    the Regions Canaery Account.     Victim- 7 sent out money
    to several of the listed accounts but ultimately did
    not send money to the Regions Canaery Account.

 ii.     However, bank records show that the Regions
    Canaery Account did receive funds from other sources.
    For example, on May 6 , 2019 , the Regions Canaery
    Account received a cashier's check from the Fifth
    Third Camzek Account in the amount of $35,565.     This
    was one of the 23 withdrawals mentioned above from the
    Fifth Third Camzek Account that all took place on the
    same date. Portions of the $35 , 565 received by the
    Regions Canaery Account were immediately transferred
    out via a series of withdrawals , including an outgoing
    check in the amount of $33,200 on May 10, 2019, and a
    series of repeated smaller cash withdrawals and
    commercial purchases.   When the Regions Canaery
    Account was closed on June 14, 2019, the final balance
    was $16 . 66.

 jj .     I have reviewed security footage from Regions
    bank , which shows that on May 31, 2019, the individual
     accessing the account and making a withdrawal of $750
     in cash from a drive - through ATM appears to be FLOR

                             10
              Case 1:20-mj-07699-UA Document 1 Filed 07/23/20 Page 11 of 11
'   '




                  ALEJANDRA CAICEDO , the defendant , based on a
                  comparison with the photograph on the Caicedo License.
                  In addition , the footage shows that the vehicle being
                  driven by CAICEDO during the withdrawal has Georgia
                  license plate RPM5004 (the "Vehicle u ) . According to
                  records maintained by the State of Georgia, the
                  Vehicle is registered to "Flor Alejandra Caicedo.u

                  WHEREFORE , deponent respectfully requests that FLOR
        ALEJANDRA CAICEDO , the defendant , be imprisoned or bailed, as
        the case may be .


                                 s/ Michael Ryan by the Court with permission

                                   Special Agent Michael Ry an
                                   Federal Bureau of Investigation


        Sworn to before me via reliable
        electronic means ( Facetime)

        t~~20

          THE HONORABLE BARBARA MOSES
        UNITED STATES MAGISTRATE JUDGE
        SOUTHERN DISTRICT OF NEW YORK




                                           11
